BROWN, Justice.
On appeal of the defendant to the Court of Appeals from the judgment in favor of the plaintiff the judgment of the circuit court was reversed and the cause remanded. Petitioner’s application for rehearing was dismissed for noncompliance with Supreme Court Rule 38, Code 1940, Tit. 7 Appendix, on authority of DeGraaf v. State, 34 Ala. App. 137, 37 So.2d 130. The appellant made application to strike the petition for certiorari on that ground. The record before us shows that the application for rehearing made by petitioner in the Court of Appeals was stricken for the reasons stated and, therefore, the writ of certiorari will be denied.
Writ denied.
LIVINGSTON, C. J., and FOSTER, LAWSON, SIMPSON and STAKELY, JJ., concur.